[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 167 
July 20, 1939. The opinion of the Court was delivered by
The case arose under the South Carolina Workmen's Compensation Law. The full Commission made an award, which upon appeal to the Circuit Court was affirmed in an order by his Honor Wm. H. Grimball. After notice of intention to appeal from this order had been served, the claimant moved to require the appellants to comply with the award. Over the objection of the appellants, his Honor G. Duncan Bellinger filed an order directing the insurance carrier, American Mutual Liability Insurance Company, to pay the award pending the appeal. The case comes before us upon appeal from both of these orders.
The facts and circumstances giving rise to this litigation are fully set forth in the orders appealed from. We have given full and careful consideration to the issues involved, and are satisfied with the disposition made of those issues by the Circuit Court. In our opinion, that Court correctly decided the case. Let the order of Judge Grimball and the order of Judge Bellinger be reported.
Judgment affirmed.
MR. CHIEF JUSTICE STABLER, MESSRS. JUSTICES BONHAM and BAKER and MR. ACTING ASSOCIATE JUSTICE A.L. GASTON concur. *Page 177 
MR. JUSTICE CARTER did not participate on account of illness.